312 S.E.2d 212 (1984)
STATE of North Carolina
v.
Sherman Arthur THOMPSON.
No. 8318SC792.
Court of Appeals of North Carolina.
February 21, 1984.
*213 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. Wilson Hayman, Raleigh, for the State.
Graham, Cooke, Miles & Bogan by Donald T. Bogan, Greensboro, for defendant, appellant.
HEDRICK, Judge.
The sole question presented on appeal is whether the court erred "in its findings of aggravating and mitigating factors" and in *214 sentencing defendant to prison terms exceeding the presumptive terms.
Under N.C.Gen.Stat. Sec. 15A-1340.4(b), a trial judge who imposes a prison term in excess of the presumptive must ground his decision on specifically identified aggravating factors "proved by a preponderance of the evidence." Our Supreme Court has defined "preponderance" in this context as "the greater weight of the evidence." State v. Ahearn, 307 N.C. 584, 596, 300 S.E.2d 689, 697 (1983). Defendant's contention on appeal is that there was insufficient evidence to support each of the aggravating factors. We agree, and for that reason remand the case for resentencing.
The first factor in aggravation as articulated by the trial judge in open court is that "defendant used others to participate in the commission of the offense and occupied a position of leadership in carrying it out." The record discloses that defendant was accompanied by a co-defendant, Mr. Huntley, at the time he committed the robbery. A statement made by defendant following his arrest and introduced at the hearing indicates that defendant told Mr. Huntley of his intention to rob the victim prior to doing so. The record contains no other evidence of Mr. Huntley's participation in the crime or of the relationship between defendant and Mr. Huntley. This evidence is insufficient support for the court's finding in this regard.
The trial court also found that "there was an attempt to steal the automobile,... and that this was a taking of property of great monetary value." The record discloses that defendant took the victim's car keys before leaving the scene. There was no evidence that defendant made any attempt to take the car itself. The court's finding in this regard was thus without evidentiary support.
With respect to defendant's conviction of assault with a deadly weapon inflicting serious injury, the court found as an aggravating factor that "this was committed after the armed robbery had been completed," and "that it was committed in an effort to escape or to prevent lawful arrest." The record does not disclose that defendant was threatened with arrest at the time he committed the offense. Nor do we believe he can be said to have committed the offense in an effort to "escape," since he was not restrained in any way at the time. Thus there was no evidence that would support the court's finding in this regard.
The last factor in aggravation found by the trial court was that the assault of which defendant was convicted was "especially atrocious." Our Supreme Court discussed this factor at length in State v. Blackwelder, 309 N.C. 410, 414, 306 S.E.2d 783, 786 (1983): "[T]he focus should be on whether the facts of the case disclose excessive brutality, or physical pain, psychological suffering, or dehumanizing aspects not normally present in that offense." (emphasis original). In the instant case, the record discloses that defendant shot the victim in the back. The State presented evidence indicating that the defendant twice told the victim prior to the actual shooting that he intended to kill him. Further, there was evidence that the victim required hospitalization and extended medical treatment for his injuries. Nevertheless, we think it clear that these circumstances are not so unusual in connection with the offense of assault with a deadly weapon inflicting serious injury as to establish that the offense was "especially atrocious." For this reason we find the evidence insufficient to support the court's finding in this regard.
These errors in finding factors in aggravation require a new sentencing hearing.
Remanded for resentencing.
HILL and EAGLES, JJ., concur.